BARFIELD, J.
Petitioner has not demonstrated that the lower tribunal departed from the essential requirements of law in denying his petition for writ of mandamus seeking gain time credit under the statute in effect at the time he began the conspiracy of which he was convicted, instead of under the statute in effect at the time the conspiracy ended. A crime spanning a change in the gain time statute invokes the provisions of the latter statute. See, Jenkins v. State, 444 So.2d 1108 (Fla. 1st DCA 1984). See also, Leyvas v. United States, 371 F.2d 714 (9th Cir.1967). The law deems an offender who persists in the commission of a continuing crime, in the face of a change in a statute affecting the punishment or gain time with regard to that crime, to have fully anticipated the application of the latter law.
*330The petition for writ of certiorari is DENIED.
VAN NORTWICK and POLSTON, JJ., concur.